DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2018/0008152 A1) (hereinafter – Watanabe).

Regarding claims 1, 11 and 12, Watanabe discloses A biological analysis device comprising (Abstract and entire document):
a CPU as a control device which determines a boundary between a first bandwidth in which a temporal change in a signal intensity is large and a second bandwidth which is located closer to a high frequency side than the first bandwidth (Para. [0040], “As shown in FIG. 2, the blood-vessel recognition blood-flow measurement method of this embodiment is started such that the frequency analysis unit 13 stores the digital values, which are received from the light detection unit 12, in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1).” And FIG. 10, the normalized region shows first and second bandwidths at these frequency requirements)
and in which a temporal change in the signal intensity is less than the first bandwidth in a plurality of intensity spectra related to frequencies calculated sequentially with regard to light reflected and received inside a biological body through radiation of a laser beam (Para. [0040], “As shown in FIG. 2, the blood-vessel recognition blood-flow measurement method of this embodiment is started such that the frequency analysis unit 13 stores the digital values, which are received from the light detection unit 12, in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1).” And FIG. 10, the normalized region shows first and second bandwidths at these frequency requirements), and
calculates a biological index related to a blood flow of the biological body from a signal intensity within a frequency range in which the boundary is an upper limit in the intensity spectrum (Para. [0040], “As shown in FIG. 2, the blood-vessel recognition blood-flow measurement method of this embodiment is started such that the frequency analysis unit 13 stores the digital values, which are received from the light detection unit 12, in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1).” And FIG. 10, the normalized region shows first and second bandwidths at these frequency requirements).
Regarding claim 2, Watanabe discloses The biological analysis device according to claim 1, wherein the CPU calculates a change index which is an index of a temporal change quantity of a signal intensity for each frequency in the plurality of intensity spectra, and determines the boundary in accordance with the change index (Para. [0040], “in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1). The frequency analysis unit 13 applies a fast Fourier transform to the obtained time-series data, thereby calculating a real-time Doppler spectrum f.sub.RT(ω) (Step S2).” And Para. [0051], “Next, the real-time Doppler spectrum f.sub.RT(ω) and the zero spectrum f.sub.ZERO(ω) are normalized by using the average value of the real-time Doppler spectrum f.sub.RT(ω) in the normalized region R.sub.Nrm (Steps S4 and S5).”).
Regarding claim 3, Watanabe discloses The biological analysis device according to claim 2, wherein the CPU calculates the change index in accordance with a difference in a signal intensity between an intensity spectrum at a first time point at which a beat index interlocking with a beat of the biological body is maximum within a predetermined period and an intensity spectrum at a second time point at which the beat index interlocking with the beat of the biological body is minimum within the predetermined period among the plurality of intensity spectra (Para. [0040], “in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1). The frequency analysis unit 13 applies a fast Fourier transform to the obtained time-series data, thereby calculating a real-time Doppler spectrum f.sub.RT(ω) (Step S2).” And Para. [0051], “Next, the real-time Doppler spectrum f.sub.RT(ω) and the zero spectrum f.sub.ZERO(ω) are normalized by using the average value of the real-time Doppler spectrum f.sub.RT(ω) in the normalized region R.sub.Nrm (Steps S4 and S5).”).
Regarding claim 4, Watanabe discloses The biological analysis device according to claim 3, wherein the predetermined period is equal to or greater than 0.5 seconds and equal to or less than 2 seconds (Para. [0040], “As shown in FIG. 2, the blood-vessel recognition blood-flow measurement method of this embodiment is started such that the frequency analysis unit 13 stores the digital values, which are received from the light detection unit 12, in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1).” This is the time period for a beat.).
Regarding claim 5, Watanabe discloses The biological analysis device according to claim 3, wherein the CPU calculates the change index by dividing the difference in the signal intensity between the intensity spectrum at the first time point and the intensity spectrum at the second time point by an average of signal intensities between the intensity spectrum at the first time point and the intensity spectrum at the second time point (Para. [0040], “in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1). The frequency analysis unit 13 applies a fast Fourier transform to the obtained time-series data, thereby calculating a real-time Doppler spectrum f.sub.RT(ω) (Step S2).” And Para. [0051], “Next, the real-time Doppler spectrum f.sub.RT(ω) and the zero spectrum f.sub.ZERO(ω) are normalized by using the average value of the real-time Doppler spectrum f.sub.RT(ω) in the normalized region R.sub.Nrm (Steps S4 and S5).”).
Regarding claim 6, Watanabe discloses The biological analysis device according to claim 2, wherein the CPU calculates the change index in accordance with a degree of scattering of the signal intensity for each frequency in the plurality of intensity spectra (Para. [0040], “in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1). The frequency analysis unit 13 applies a fast Fourier transform to the obtained time-series data, thereby calculating a real-time Doppler spectrum f.sub.RT(ω) (Step S2).” And Para. [0051], “Next, the real-time Doppler spectrum f.sub.RT(ω) and the zero spectrum f.sub.ZERO(ω) are normalized by using the average value of the real-time Doppler spectrum f.sub.RT(ω) in the normalized region R.sub.Nrm (Steps S4 and S5).”).
Regarding claim 7, Watanabe discloses The biological analysis device according to claim 6, wherein the CPU calculates the change index by dividing a standard deviation or a dispersion of the signal intensity for each frequency between the plurality of intensity spectra by the average of the signal intensities between the plurality of intensity spectra (Para. [0040], “in time series over a predetermined period of time, thereby obtaining time-series data indicating a temporal change in the intensity of the scattered light S (Step S1). The frequency analysis unit 13 applies a fast Fourier transform to the obtained time-series data, thereby calculating a real-time Doppler spectrum f.sub.RT(ω) (Step S2).” And Para. [0051], “Next, the real-time Doppler spectrum f.sub.RT(ω) and the zero spectrum f.sub.ZERO(ω) are normalized by using the average value of the real-time Doppler spectrum f.sub.RT(ω) in the normalized region R.sub.Nrm (Steps S4 and S5).”).
Regarding claim 8, Watanabe discloses The biological analysis device according to claim 1, wherein the biological index is a blood quantity index obtained by integrating intensities in the intensity spectrum within the frequency range (Para. [0053], “Next, an integration region R.sub.Int is set such that the region of a signal spectrum due to a blood flow is not cut too much, and the low-frequency noise can be cut, as shown in FIG. 12, and the spectrum in a frequency region lower than the integration region R.sub.Int is removed from the subtracted spectrum f.sub.SUB(ω), thereby calculating a region spectrum f.sub.rng(ω), as shown in FIGS. 13A and 13B (Step S7).”).
Regarding claim 9, Watanabe discloses The biological analysis device according to claim 1, wherein the biological index is a blood flow index obtained by integrating a product of an intensity of each frequency in the intensity spectrum and the frequency within the frequency range (Para. [0053], “Next, an integration region R.sub.Int is set such that the region of a signal spectrum due to a blood flow is not cut too much, and the low-frequency noise can be cut, as shown in FIG. 12, and the spectrum in a frequency region lower than the integration region R.sub.Int is removed from the subtracted spectrum f.sub.SUB(ω), thereby calculating a region spectrum f.sub.rng(ω), as shown in FIGS. 13A and 13B (Step S7).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0008152 A1) (hereinafter – Watanabe) in view of Pantelopoulos et al. (US 2017/0209055 A1) (hereinafter – Pantelopoulos).

Regarding claim 10, Watanabe discloses The biological analysis device according to claim 1, Watanabe fails to disclose further comprising: a CPU as a control device which calculates a blood pressure index related to a blood pressure of the biological body from the biological index.
However, in the same field of endeavor, Pantelopoulos teaches further comprising: a CPU as a control device which calculates a blood pressure index related to a blood pressure of the biological body from the biological index (Para. [0167], “In such embodiments, the biometric monitoring device may include an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's body, as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user's body and provide data used to determine data that is representative of stress (or level thereof), blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Watanabe to include a blood pressure measurement as taught by Pantelopoulos in order to calculate arterial stiffness and other factors that can affect the body (Para. [0004], “Arterial stiffness can be non-invasively estimated by pulse wave analysis (PWA) of blood pressure data obtained by a tonometer, or blood volume data of a photoplethysmogram (PPG) sensor. PWA involves obtaining pulse waveforms from pulse wave data, and extracting and analyzing morphological features of the pulse waveforms. Morphological features of the pulse waveforms, such as augmentation index, reflection index, pulse transit time, are shown to correlate with arterial stiffness.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791